DETAILED ACTION
This is a response to the Applicants' file on 4/26/22. In virtue of this filing, claim 1 is currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application (17/729316)
4. (New) A decoding method, performed by a decoding device, comprising: receiving video data generated according to an Advanced Video Coding (AVC) standard and a second opto-electrical transfer function (OETF), an intensity of light within a second range being input into the second OETF; decoding the video data; receiving video usability information (VUI) including a first value indicating a first OETF; and receiving supplemental enhancement information (SEI) including a second value indicating the second OETF, wherein the first OETF supports a first range of an input intensity of light and the second range is wider than the first range, the first value is to be referred to by the decoding device that does not support the second OETF, the first range and the second range correspond to a first luminance range and a second luminance range, respectively, and the second luminance range 1s wider than the first luminance range. 







Patent No: 10,939,529
1. A data generation method, performed by a data generation device, comprising: generating video data according to an Advanced Video Coding (AVC) standard and a second opt-electrical transfer function (OETF), an intensity of light within a second range being input into the second OETF; storing video usability information (VUI) including a first value indicating a first OETF; and storing supplemental enhancement information (SEI) including a second value indicating the second OETF, wherein the first OETF supports a first range of an input intensity of light and the second range is wider than the first range, and the first value is to be referred to by a decoding device that does not support the second OETF.

2. The data generation method according to claim 1, wherein the first range and the second range correspond to a first luminance range and a second luminance range, respectively, and wherein the second luminance range is wider than the first luminance range.

3. The data generation method according to claim 1, wherein the video data has compatibility such that the decoding device reproduces the video data based on the first OETF.

4. The data generation method according to claim 1, wherein the second value is referred to by another decoding device that supports the first OETF and the second OETF.

5. A decoding device comprising: a receiver configured to receive video data generated according to an Advanced Video Coding (AVC) standard and a second opt-electrical transfer function (OETF), an intensity of light within a second range being input into the second OETF; and a decoding circuit configured to decode the video data, wherein the receiver is further configured to receive: video usability information (VUI) including a first value indicating a first OETF; and supplemental enhancement information (SEI) including a second value indicating the second OETF, the first OETF supports a first range of an input intensity of light and the second range is wider than the first range, and the first value is to be referred to by the decoding device that does not support the second OETF.




Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10/939,529 above.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:
All limitations of claim 4 of instant application are similar all limitations of claims 1-2 of Patent application above. The limitations of claim 1 of the instant application are similar to compare with the limitation of claims 1-2 of the Patent application above.
Instant application (17/729316)
4. (New) A decoding method, performed by a decoding device, comprising: receiving video data generated according to an Advanced Video Coding (AVC) standard and a second opto-electrical transfer function (OETF), an intensity of light within a second range being input into the second OETF; decoding the video data; receiving video usability information (VUI) including a first value indicating a first OETF; and receiving supplemental enhancement information (SEI) including a second value indicating the second OETF, wherein the first OETF supports a first range of an input intensity of light and the second range is wider than the first range, the first value is to be referred to by the decoding device that does not support the second OETF, the first range and the second range correspond to a first luminance range and a second luminance range, respectively, and the second luminance range 1s wider than the first luminance range. 










Patent application (11,350,133) 
Claim 1, a decoding method, performed by a decoding device, comprising: receiving video data generated according to a high efficiency video coding (HEVC) standard and a second opto-electrical transfer function (OETF), an intensity of light within a second range being input into the second OETF; decoding the video data, receiving video usability information (VUI) including a first value indicating a first OETF; and receiving supplemental enhancement information (SEI) including a second value indicating the second OETF, wherein the first OETF supports a first range of an input intensity of light and the second range is wider than the first range, and the first value is to be referred to by the decoding device that does not support the second OETF.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,350,133 in view of U.S Patent No: 10/939,529.
Regarding claim 4, claim 1 of U.S Patent No, 11,350,133 disclose all limitations recite in claim 4, except for receiving video data generated according to an Advanced Video Coding (AVC) standard.
U.S Patent No: 10/939,529 disclose receiving video data generated according to an Advanced Video Coding (AVC) standard as shown in claim 1 above.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of U.S Patent No: 10/939,529 into the method of U.S Patent No, 11,350,133 to provide Advanced Video Coding (AVC) standard video usability information (VUI) in the video data.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844